Citation Nr: 1040095	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of January 2005 and April 2007  by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Des 
Moines, Iowa; and the Fargo, North Dakota RO, that respectively 
denied entitlement to service connection for diabetes, and 
posttraumatic stress disorder.  The Veteran perfected separate 
appeals of the noted rating decisions.  See 38 C.F.R. § 20.200 
(2009).

The Veteran appeared at a local hearing before an RO decision 
review officer in December 2007.  A transcript of the hearing 
testimony is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.

2.  The preponderance of the evidence shows the circumstances of 
the Veteran's service were not consistent with his claimed 
involvement in combat operations or fear of hostile or terrorist 
actions.

3.  The preponderance of the probative evidence indicates that 
diabetes mellitus is not related to an in-service disease or 
injury, or a service-connected disability.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2009); 75 
Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).

2.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) and (e), 3.313(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in October 2004, August 
2005, December 2006 and December 2007 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  The appellant 
was also provided notice how disability ratings and effective 
dates are assigned.  The claims were readjudicated in a July 2009 
supplemental statement of the case.  Thus, any timing-of-notice 
error related to either claim was cured and rendered harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  38 C.F.R. 
§ 3.159(c).  The RO endeavored to obtained any relevant 
information to develop the Veteran's claims, to include informing 
him that there was insufficient information to submit a research 
request to  the U. S. Army and Joint Services Records Research 
Center (JSRRC).  The Veteran was provided a meaningful 
opportunity to participate in the adjudication of the claims 
through the presentation of pertinent evidence and testimony.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or assisting 
him that reasonably affects the fairness of this adjudication.  
As a result, the Board may address the merits of the decision.  
38 C.F.R. § 3.159.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Overview

The Veteran bases his diabetes claim on his assertions that he 
served not only in the waters of Vietnam aboard the USS 
ENTERPRISE, but also that he served ashore in the "brown water 
Navy."  He also claims to have experienced a stressor while 
stationed at Subic Bay, Republic of Philippines (RPI).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  Further, if the evidence shows the 
Veteran to have served ashore in Vietnam, or in the brown water 
Navy, he is presumed to have been exposed to herbicides, to 
include Agent Orange.  Type II diabetes mellitus is among the 
diseases deemed associated with herbicide exposure.  These 
presumptions are rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137; 38 C.F.R. 
§§  3.307, 3.309(a) and (e).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the applicable regulatory 
criteria, which is: a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV (4th Edition) (DSM-IV) as the governing criteria for 
diagnosing PTSD.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status may, but will not always, constitute competent medical 
evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See  38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement as to 
the occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  His testimony alone cannot, as a 
matter of law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, 
an opinion by a medical health professional based on post-service 
examination of the Veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

Under amended PTSD criteria, effective July 13, 2010, a fear of 
hostile military or terrorist activity may constitute a valid 
stressor, if a VA psychologist or psychiatrist confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD; the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 75 Fed. Reg. 
39,843 (July 13, 2010).

Analysis

The representative argues the evidence is sufficient to allow the 
Veteran the benefits sought under the amended PTSD regulation 
and, in the alternative, the case should be remanded for further 
development.  The Board rejects both arguments as contrary to the 
preponderance of the evidence.

The Veteran asserts that the ENTERPRISE relieved the USS 
Independence from its duty in the Sea of Japan.  After docking at 
the RPI, 40- and 50-foot utility boats were unloaded, and the 
ENTERPRISE retuned to conduct combat operations against North 
Vietnam.  A few months later, according to the Veteran, the 
ENTERPRISE returned to RPI.  The Veteran notes he stayed at the 
RPI when the ENTERPRISE again returned to Vietnam duty, and he 
supervised the repair of light boats that had been damaged during 
operations in Vietnam.  

While at the RPI, specifically at Olangapo, RPI, the Veteran 
asserts he and fellow sailors awoke one morning around February 
1966 to find the decapitated head of the mayor on a pole-the 
result of an assassination by Islamic extremists call, "The 
Hucks."  He has offered no evidence that independently 
corroborates this assertion.

The appellant also noted in a June 2007 statement that after he 
was left behind in RPI on the second occasion to oversee the 
repair of boats damaged in Vietnam, he spent the remainder of his 
tour of service to March 1967 engaged in "special operations" 
aboard the light water craft or speed boats after he accompanied 
their return to units in Vietnam.  He asserts that while 
performing this duty he personally witnessed a fellow crewman get 
killed by sniper fire from ashore and fall over the side.  His 
body was retrieved by another boat.  Around December 1966, he 
purportedly witnessed another boat destroyed after striking a 
mine.  Finally, the appellant maintains that while he engaged in 
river operations he saw dead babies set afloat in the water, and 
he still experienced nightmares about the experience to the 
present day.

Service treatment records are entirely negative for any entries 
related to complaints, findings, symptoms, or treatment for 
diabetes or a mental disorder.  The March 1967 Report Of Medical 
Examination For Release From Active Duty notes the Veteran's 
albumin and sugar laboratory tests were negative.  His endocrine 
system and psychiatric areas were clinically evaluated as normal.  
The Veteran was deemed physically fit for separation from active 
service.

There is no competent evidence that diabetes mellitus manifested 
to at least a compensable degree within one year of the Veteran's 
release from active service.  The medical evidence of record 
shows his diabetes manifested and was diagnosed in the 1990s, 
some 20+ years after his release from active service.  As a 
result, the Board finds no factual basis for service connection 
for diabetes mellitus on a presumptive basis as a chronic 
disease.  See 38 C.F.R. § 3.309(a).

The Veteran is authorized wear of the Vietnam Service Medal.  
They note further that his award of the decoration is due to his 
service aboard the ENTERPRISE during its operations in the waters 
of Vietnam via air support of combat operations ashore during the 
period December 1965 to June 1966.  Service aboard the ENTERPRISE, 
a deep draft aircraft carrier, however, is deemed "blue water" 
service and, while the Veteran is authorized wear of the Vietnam 
Service Medal, there still must be evidence he actually went 
ashore.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S. Ct. 1002, 173 L.Ed.2d 315, 77 U.S.L.W. 3267 
(2009). 

Although the service personnel records show that once the Veteran 
completed his basis training at Great Lakes, IL, he was assigned 
to the ENTERPRISE for the remaining term of his active service, 
they also note he was assigned to perform  temporary duty at 
Subic Bay, RPI.  The Veteran asserts he was trained as a landing 
craft operator, and he in fact performed this duty under "combat 
conditions" on various occasions while doing "river duty" in 
Vietnam.  This duty supposedly occurred on trips from RPI to the 
rivers of Vietnam.  As noted earlier, the Veteran notes he did 
not sail aboard the ENTERPRISE during these occasions, because he 
was left at Subic Bay.  The credibility of the appellant's 
assertion, however, is doubtful because he has never provided the 
means by which he was transported to Vietnam.  Nor has he 
identified the ships on which he performed inland river service.  
Indeed, he has not even provided the name of the specific unit to 
which he purportedly was assigned for his claimed brown water 
service.  See RO Hearing Transcript.

The Joint Services Research and Records Center has advised that 
Naval deck logs do not normally list the names of individuals 
arriving or going ashore, unless the individual  is a very 
important person or high ranking officer.  The Veteran was 
licensed as a boat operator, and his license was issued by the 
ENTERPRISE.  Prior to discussing the Veteran's claimed brown water 
service further, however, the Board notes the ENTERPRISE is an 
aircraft carrier and, in all probability would have conducted and 
launched its operations a considerable distance from the land 
mass that was Vietnam.  The historical reports of the ENTERPRISE 
submitted by the Veteran's representative confirm this facet of 
the vessel's operations, as the history concentrates almost 
entirely on air combat operations against hostile targets.  In 
light of the design and structure of an aircraft carrier, to 
include the ENTERPRISE, the Board deems it extremely unlikely that 
light landing craft would have been used or launched from the 
ENTERPRISE for any purpose, let alone for land support of combat 
operations ashore.  Even, however, if there was a small craft on 
board the ENTERPRISE there is no corroborating evidence that the 
craft served on the inland waters of the Republic of Vietnam, or 
that the appellant stepped foot on the land mass of the Republic 
of Vietnam.

Service personnel records note two tours of temporary duty from 
the ENTERPRISE to RPI and back to the ENTERPRISE.  From March 12, 
1966, to April 14, 1966, and from December 14, 1966, to March 6, 
1967.  The document notes the initial tour was in connection with 
ship's boats and resumption of duty.  The second temporary tour 
was at the Naval Air Station, Cubi Point, RPI, and was in 
connection with boat operations.  The records are otherwise 
silent as to the duty the Veteran may have performed during that 
last temporary interim.

The Board is aware that a finding of no combat service, or other 
specialty type service, may not be made solely on the basis of 
the absence of entries in the service personnel records.  It is, 
however, a factor to be considered.  See Gaines v. West, 11 Vet. 
App. 353 (1998).  Further, the Board does not weigh and assess 
evidence in a vacuum but within the context of each case before 
it, and makes its finding of combat or no combat on the totality 
of the competent evidence of record.  See VAOPGCPREC No. 12-99 at 
pp. 4-5, cited at 65 Fed. Reg. 6257(2000).  

Although the Veteran was licensed as a boat operator, his service 
personnel records do not indicate the duty he performed aboard 
the ENTERPRISE, let alone at other locations.  The Board noted 
earlier that it is doubtful and unlikely the Veteran operated 
landing craft launched from the ENTERPRISE.  The Board also notes 
the final entry in his service personnel records is dated March 
8, 1967, and it notes the Veteran declined to reenlist.  There is 
no reason to conclude or find that further Vietnam service by the 
Veteran would not have been recorded at that time, especially 
since it was immediately after his completion of his last tour of 
temporary duty ashore prior to his separation.

There also is the matter that the Veteran has been unable to 
provide VA with the name of the crewman whose death he asserts he 
witnessed.  The Veteran sought a "Buddy Statement" from a 
fellow sailor who served with him, but his friend informed him he 
could not help him, as he-the friend, was not involved in the 
events.  Repeat requests by the RO of the Veteran for additional 
information to facilitate further development did not result in 
any additional information from him.  His explanation was that it 
was a long time ago, and he tried not to think about the events.  
The Board acknowledges the Veteran's claimed state of affairs, 
but must also deal the results of that reality.  Hence, the Board 
rejects the representative's request for remand.  The RO's March 
2009 Memorandum details the efforts to obtain additional 
information and their futile results.

While the Veteran's records note his temporary duty to Cubi 
Point/Subic Bay, RPI, was in connection with boat operations, 
there remains no independent evidence corroborating any claimed 
in-service stressor, or any independent evidence of service on 
the land mass or internal waters of the Republic of Vietnam.  

The Veteran's representative indicated at the hearing that the 
bronze service stars awarded the Veteran was evidence of combat 
service.  See Hearing Transcript, p. 6.  The representative, 
however, is clearly was mistaken when he referenced bronze 
service stars as being a Bronze Star Medal.  There is no evidence 
the Veteran was awarded the Bronze Star Medal, with or without 
the V device.  The Joint Services Research and Records Center 
noted that deck logs or other documents of light landing craft 
are not deemed permanent records.  Thus, the Board is left solely 
with the Veteran's claimed assertions.

The Board is, therefore, constrained to find the Veteran's 
claimed involvement in river boat combat operations in Vietnam is 
not consistent with the circumstances of his service.  
Consequently, his claimed stressors must be confirmed.  In light 
of the fact the Board deems the Veteran incredible as concerns 
his claimed brown water service, the Board finds the 
preponderance of the evidence is against the claims under the new 
criteria as well.  Although the Board may not reject or look 
behind the Veteran's diagnosis of posttraumatic stress disorder, 
applicable law and regulations do not require the Board to accept 
a diagnosis based on the Veteran's unconfirmed stressors, or 
claimed circumstances of service found incredible.  The Board's 
finding related to the Veteran's claimed brown water service 
means the preponderance of the evidence is also against service 
connection for diabetes mellitus due to presumed exposure to 
herbicides.  Neither he nor his representative asserts service 
connection for the disease on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Consequently, the benefits 
sought on appeal are denied.  38 C.F.R. §§ 3.303, 3.304(f) (to 
include as amended), 3.307, 3.309(a) and (e).

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


